Exhibit 10.1

CELERA CORPORATION ANNUAL BONUS PLAN

 

1. Establishment and Purpose

The Celera Corporation Annual Bonus Plan (the “Plan”) is established effective
as of May 19, 2009 (the “Effective Date”), in order to provide employees of
Celera Corporation (the “Company”) and its subsidiaries with the opportunity to
receive cash incentive awards based on the achievement of Company and individual
performance goals. The Company believes that the Plan will enhance the incentive
for participants to contribute materially to the growth of the Company, thereby
benefiting the Company and its stockholders.

 

2. Eligibility and Target Bonus

The Plan offers executives and employees of the Company and its subsidiaries
(each, a “Participant”) an opportunity to earn additional compensation based on
the achievement of Company and individual performance goals for the Company’s
fiscal year (each, a “Plan Year”). For purposes of the Plan, an individual shall
be eligible to participate in the Plan if he or she is reported on the payroll
records of the Company or a subsidiary of the Company as a common law employee;
provided, however, that an employee will not be eligible to participate in the
Plan if he or she is a participant in another bonus or incentive plan maintained
by Company or any subsidiary of the Company (excluding any equity-based
incentive plan or any qualified retirement plan). Any individuals not treated as
common law employees on the payroll records of the Company or a subsidiary of
the Company shall not be eligible to participate in the Plan even if a
determination is subsequently made by the Internal Revenue Service, other
governmental agency, a court or other tribunal that such individuals are common
law employees for any other purpose.

A Participant’s target bonus will be determined by multiplying his or her target
bonus percentage against his or her eligible earnings for such Plan Year (such
product, the “Target Bonus”). Each eligible position level is assigned a target
bonus percentage, and actual target bonus percentages will be communicated to
each Participant by his or her manager (or by the committee responsible for
administering the Plan (the “Committee”)). The Committee shall be the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”), provided that the Chief Executive Officer of the
Company (and/or such other officer(s) as the Compensation Committee shall
designate) shall be the Committee for purposes of the last paragraph of
Section 6 of the Plan solely with respect to employees other than executive
officers of the Company. The Compensation Committee shall approve all bonus
payments to executive officers.

Unless otherwise specified by the Committee, eligible earnings means (a) for a
Participant who is an exempt employee, the Participant’s annual base salary, or
(b) for a Participant who is eligible to receive overtime pay, the Participant’s
hourly rate in effect on the first day of the Plan Year (or on the date of hire,
if after that date) multiplied by the number of regularly scheduled work hours
during the Plan Year (part-time employees) or 2,080 (full time employees), plus
any overtime pay earned during the Plan Year.



--------------------------------------------------------------------------------

3. Company Goals

For each Plan Year, the Committee shall establish one or more performance goals
for the Company (each, a “Company Goal”), as well as the weighting of each
Company Goal. Actual results for the Plan Year will be measured against each
Company Goal to determine the amount of bonuses to be funded under the Plan for
such Plan Year. Examples of performance criteria for Company Goals include (but
are not limited to) revenue, earnings before income and taxes, cash flow, net
income and earnings per share. Each Company Goal (and the achievement thereof)
shall be determined in accordance with generally accepted accounting principles,
consistently applied, unless otherwise specified by the Committee.

The Committee shall establish a target and threshold for each Company Goal, and
the aggregate amount of bonuses funded under the Plan for a Plan Year (the
“Bonus Pool”) shall be based on the attainment of the Company Goals. Unless
otherwise determined by the Committee, the threshold for each Company Goal shall
be based on 80% of the target for such Company Goal. The portion of the Bonus
Pool with respect to a Company Goal will be funded only to the extent that the
Company achieves the threshold for such goal. Unless otherwise determined by the
Committee, achievement of the threshold for a Company Goal will result in 50%
funding of the portion of the Bonus Pool related to such Company Goal (based on
the weight of the Company Goal), and achievement between the threshold and the
target results in funding of the Bonus Pool related to such Company Goal at the
same percentage as such achievement. In the event that performance exceeds the
target for a Company Goal, the Company will fund an additional Bonus Pool amount
with respect to such Company Goal based on the achievement in excess of the
target level for such goal (up to an additional 50% of the target funding level,
or such other amount as the Committee may determine), pursuant to guidelines
established by the Committee.

Example 1. If the Committee establishes two Company Goals for a Plan Year, each
with equal weight, and the Company achieves 92% of the target level of one goal,
but does not achieve the threshold for the other goal, the Bonus Pool will be
determined based on a 46% funding rate, based on the sum of the following:

 

Goal 1:    50% weight x 92% funding = 46% funding rate Goal 2:    50% weight x
0% funding = 0% funding rate

Example 2. If the Committee establishes two Company Goals for a Plan Year, each
with equal weight, and the Company achieves 110% of the target level of one
goal, but does not achieve the threshold for the other goal, the Bonus Pool will
be determined based on a 55% funding rate, based on the sum of the following
(provided that the allocation of the portion of the Bonus Pool based on
exceeding Goal 1 is subject to the limitation set forth in Section 6 below):

 

Goal 1:    50% weight x 110% funding = 55% funding rate Goal 2:    50% weight x
0% funding = 0% funding rate

 

2



--------------------------------------------------------------------------------

4. Business Unit Goals

Annual business unit goals are used to focus on key objectives and milestones
for the Plan Year, and support the achievement of the Company Goals described
above. The goals of each business unit cascade within the Company and help
departments and Participants set their individual objectives to support the
business unit. Achievement of business unit goals will not affect the funding of
Plan bonuses, which is based on the attainment of the Company Goals described
above.

 

5. Individual Goals

Each Participant will develop his or her own individual goals for the Plan Year,
which will be based on the goals of the Participant’s business unit and the
Participant’s position and responsibilities. The Participant will submit his or
her proposed individual to goals to his or her manager, who will work with the
Participant to finalize the development of the Participant’s individual goals.

A Participant’s individual goals shall be created either with matrix levels
(threshold, target and out perform) or as smart goals, depending on the
responsibility level of the Participant’s position with the Company, or such
other goal metric as may be established by the Committee or the Participant’s
manager.

At the end of each Plan Year, each Participant shall complete a self assessment
against his or her goals and job duties and submit it to his or her manager. The
manager shall use the self assessment to complete an annual review and overall
rating which is discussed with the Participant. The manager shall assign a bonus
modifier from this review for the annual bonus. Notwithstanding the foregoing,
the Committee, in its discretion, may increase or decrease the bonus modifier
for a Participant.

 

6. Payout

As described in Section 3 above, bonuses under the Plan will be funded based on
the achievement of the Company Goals for the Plan Year. Funding percentages and
the weighting of each Company Goal will be used to calculate an overall funding
percentage as shown in the examples in Section 3.

The Bonus Pool shall be allocated to each business unit based on the ratio of
the aggregate Target Bonus amounts for Participants in the business unit as
compared to the aggregate Target Bonus amounts for all Participants, with such
allocation made in accordance with guidelines, if any, established by the
Committee. If a Participant works for more than one business unit during the
Plan Year, his or her Target Bonus for this allocation shall be attributed to
the business unit that the Participant was working for at the end of the Plan
Year.

With respect to the portion of the Bonus Pool allocated to each business unit,
the manager of such business unit shall allocate such portion of the Bonus Pool
to eligible Participants of the business unit. Each eligible Participant will be
eligible to receive a bonus under the Plan in an amount equal to the product of
his or her eligible earnings for such Plan Year multiplied by his or her Earned
Bonus Percentage, subject to any adjustment determined by the Committee, as
described below.

 

3



--------------------------------------------------------------------------------

A Participant’s Earned Bonus Percentage is equal to the product of (i) the
Participant’s target bonus percentage for the Plan Year, (ii) the overall Plan
funding percentage based on the achievement of Company Goals for the Plan Year,
and (iii) the Participant’s “Personal Modifier” for the Plan Year.

A Participant’s “Personal Modifier” is determined by his or her manager (as
described in Section 5) in accordance with the following ranges (or such other
ratings or ranges established by the Committee):

Employees rated below satisfactory: 0 to 50%

Employees rated satisfactory: 80 to 100%

Employees rated above satisfactory: 100%+

As described in Section 3, if the Company exceeds the target for a Company Goal,
any portion of the Bonus Pool attributable to the Company outperforming such
goal may only be allocated to Participants that are rated above satisfactory (or
such other ratings established by the Committee), in accordance with guidelines,
if any, established by the Committee.

All proposed bonus payments under the Plan shall be submitted to the Committee
for final approval. The Committee may determine which Participants shall be
granted bonus awards and may adjust the final bonus amount for any Participant
(including increasing or decreasing any bonus from the calculation set forth
above) as it deems appropriate. The Committee has complete discretion to adjust
bonus awards to reflect changes in the industry, the Company’s financial
performance, a Participant’s job duties or performance, or any other
circumstance the Committee determines should impact bonus awards.

 

7. Payment Timing

Bonus payments, if any, under this Plan will be made after the level of
achievement of the Company Goals for the Plan Year is calculated, and such
payments will be made in a lump sum to each eligible Participant no later than
the fifteenth day of the third month following the end of the Plan Year.

 

8. Changes in Employment

In order to ensure that certain employment situations are administered fairly
and consistently, the following rules will apply, unless otherwise determined by
the Committee:

(a) New Hires. Employees hired during a Plan Year will be eligible for a
prorated bonus based on their eligible earnings during the Plan Year.

 

4



--------------------------------------------------------------------------------

(b) Terminations.

(i) General. Except for a termination of employment due to the Participant’s
death or permanent disability, a Participant will not be eligible for any bonus
payment under the Plan unless he or she is actively employed by the Company or a
subsidiary of the Company on the date that the bonus payment is made.

(ii) Death or Disability. In event that a Participant’s employment with the
Company or a subsidiary of the Company terminates due to the Participant’s death
or permanent disability, the Participant (or his or her beneficiary or estate,
in the event of the Participant’s death) will be eligible for a prorated bonus
based on his or her eligible earnings during the Plan Year.

(c) Transfers. Participants who transfer to and from another bonus eligible
position will be eligible for a Target Bonus under the Plan based on the target
bonus percentage in effect for his or her position at the end of the Plan Year.

(d) Promotions. Participants promoted to and from another bonus eligible
position will be eligible for a Target Bonus under the Plan based on the target
bonus percentage in effect for his or her position at the end of the Plan Year.

(e) Leave Of Absences (LOAs). Participants on an approved leave during part of
the Plan Year will be eligible for a prorated bonus based on eligible earnings
received during the Plan Year.

 

9. Plan Administration and Miscellaneous Provisions

(a) The Committee has complete authority and responsibility for interpreting the
Plan and to make any rules and regulations necessary to administer the Plan
including, without limitation, approving and/or calculating individual target
bonus percentages and payments under the Plan. All interpretations or decisions
are at the sole discretion of the Committee, and are final and binding on all
persons in all matters pertaining to the Plan. The Committee may delegate its
authority to administer the Plan to another person or persons.

(b) The Plan is effective as of the Effective Date and shall continue in effect
until terminated by the Committee.

(c) The Plan shall be unfunded and is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended. No provision contained
herein shall be construed to require that the Company be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any bonuses under the Plan.

(d) The Plan may be modified or terminated by the Committee at any time and for
any reason. No payments shall be made under this Plan after it has been
terminated. Participation in the Plan does not guarantee that any payments will
ever be made under this Plan nor does it provide any ownership interest rights
in the Company.

 

5



--------------------------------------------------------------------------------

(e) This Plan represents the entire plan as to the matters described herein.
This Plan supersedes all prior or contemporaneous plans or arrangements or
understandings between the Company and any of its employees, whether written or
oral, express or implied, with respect to any subject covered by this Plan.

(f) This Plan shall be governed by, and construed in accordance with, the laws
of the State of California.

(g) Nothing in the Plan shall confer upon a Participant any right to continued
employment with the Company or a subsidiary for any specific duration or
otherwise restrict in any way the rights of the Company (or a subsidiary) or a
Participant to terminate employment at any time, for any reason, with or without
cause.

(h) Payments made pursuant to the Plan shall be subject to applicable federal,
state and local tax withholding requirements.

(i) The Plan shall be administered and interpreted to maximize the short-term
deferral exception to Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and Participants shall not, directly or indirectly,
designate the taxable year of a payment made under the Plan. The timing of
payments under the Plan shall be deemed to incorporate “grace periods” within
the meaning of Section 409A.

 

6